USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 1 of 8


                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 JOSHUA E. WILLIAMS,

              Plaintiff,

                     v.                       CAUSE NO. 3:21-CV-556-RLM-MGG

 DOMINIC HALL, et al.,

              Defendants.

                                OPINION AND ORDER

      Joshua E. Williams, a prisoner without a lawyer, filed a complaint alleging

South Bend police officers used excessive force when arresting him. ECF 1. The court

must review the merits of a prisoner complaint and dismiss it if the action is frivolous

or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief. 28 U.S.C. §

1915A. “A document filed pro se is to be liberally construed, and a pro se complaint,

however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation

marks and citations omitted).

      Mr. Williams attached the police reports of the arrest to his complaint. The

Federal Rules of Civil Procedure provide that “[a] copy of a written instrument that

is an exhibit to a pleading is a part of the pleading for all purposes.” Fed. R. Civ. P.

10(c). When the plaintiff references and relies on it, “the contents of that document

become part of the complaint and may be considered as such when the court
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 2 of 8


[determines] the sufficiency of the complaint.” Williamson v. Curran, 714 F.3d 432,

436 (7th Cir. 2013) (citations omitted). Therefore, the court uses the attached reports

to supplement, but not contradict, Mr. Williams’ allegations in the complaint.

      Mr. Williams alleges that on July 31, 2019, a friend asked him and his stepson

to jump her car. ECF 1 at 5. It turns out, the car wouldn’t start because it was stolen

and On Star had ignition-locked the vehicle. ECF 1-1 at 4. Officer Briar Johnston was

investigating the stolen car and saw the two men try unsuccessfully to jump it. Id.

After they got back in their car to leave, Officer Johnston approached the vehicle,

ordered them to stop, and asked them what they were doing around the other car. Id.

Two other officers, Officer Dominic Hall and Officer Joseph Stitsworth, soon arrived

to assist. Officer Johnston describes Mr. Williams as “uncooperative” during the

encounter, ignoring orders to keep his hands on the dashboard and looking around as

if planning to flee. Id. at 5. He says Mr. Williams encouraged his stepson, who was

driving, to ignore the commands to park the car and give the officer the keys and

instead told him to drive away. Id. Mr. Williams’s stepson eventually complied with

the officer’s orders, and Officer Hall handcuffed him without incident. Id. at 1-2.

      Mr. Williams alleges that he and his stepson “were exited out [of] the vehicle

at gunpoint.” ECF 1 at 5. He admits that he tried to flee from the officers when he got

out of the car but only made it a few feet before he was tackled. Id. Officer Johnston

reports that as Mr. Williams got out of the car, he pushed Officer Stitsworth and

himself out of the way and began running. ECF 1-1 at 5. Officer Johnston tackled

him, and he and Officer Stitsworth began wrestling with him. Id. Officer Hall came




                                           2
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 3 of 8


to assist. Id. at 2, 17. Officer Hall relates that Mr. Williams was trying to force the

other two officers off of him and push himself up, and so Officer Hall punched him in

the face, and Officer Stitsworth Tased him with the prongs. Id. Both officers say that

the first Taser shot had no effect. Id. at 2, 5, 17. Officer Stitsworth Tased him again

with the second set of prongs. Id. at 17. Officer Stitsworth and Officer Johnston say

the second shot had no effect, Id. at 5, 17, and Officer Hall describes that he “felt [Mr.

Williams’] body momentarily seize up but by the time we hit the ground he was

actively resisting again.” Id. at 2. Mr. Williams says that he was in severe pain and

dazed from the punch to the face and the two Taser shots at this time, but he was

still resisting out of panic and fear of being hurt or even killed. ECF 1 at 6.

      At this point, Officer Hall was able to secure Mr. Williams’ head, left shoulder,

and left hand in a modified side headlock. ECF 1-1 at 2. The officers still couldn’t cuff

his hand, and so Officer Hall delivered three hammer-strike blows to Mr. Williams’s

forehead, which stopped Mr. Williams long enough for the officers to secure one of his

hands in handcuffs. Id. Mr. Williams says the blows split his forehead and made his

head bounce off the pavement. ECF 1 at 6. But he continued to resist and didn’t allow

his other hand to be cuffed. Id.; ECF 1-1 at 2.

      Several things happened during this struggle. Mr. Williams’s pants came

down, exposing his bare buttocks and genitals, and a gun fell out of his waistband.

ECF 1 at 6; ECF 1-1 at 2, 5, 17. Mr. Williams claims that one of the officers “yank[ed]

down” his pants past his thigh area. ECF 1 at 6. Officer Johnston writes, “[a]s the

fight ensued, Joshua’s pants fell down to his thigh area.” ECF 1-1 at 5. Mr. Williams




                                            3
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 4 of 8


further alleges that the officers twisted his legs and “snatch[ed] his shoes off his feet,”

injuring his right knee, which was later diagnosed with a torn PCL. ECF 1 at 6.

      According to Officer Johnston, Mr. Williams was still actively resisting after

the gun was spotted, and wouldn’t allow his right hand to be cuffed, so Officer

Johnston used Officer Stitsworth’s discarded Taser to drive stun Mr. Williams on his

buttock, which was the only exposed muscle group at the time. ECF 1-1 at 5. Then

the other two officers were able to finish handcuffing Mr. Williams. Id. at 2, 17. Mr.

Williams alleges that the last Taser strike caused him to seize up and move

involuntarily, scraping his genitals and buttocks on the pavement. ECF 1 at 7.

      “A claim that an officer employed excessive force in arresting a person is

evaluated under the Fourth Amendment’s objective-reasonableness standard.”

Abbott v. Sangamon Cnty., 705 F.3d 706, 724 (7th Cir. 2013). The question in Fourth

Amendment excessive use of force cases is “whether the officers’ actions are

‘objectively reasonable’ in light of the facts and circumstances confronting them,

without regard to their underlying intent or motivation.” Graham v. Connor, 490 U.S.

386, 397 (1989). “The test of reasonableness under the Fourth Amendment is not

capable of precise definition or mechanical application.” Bell v. Wolfish, 441 U.S. 520,

559 (1979). The question is whether the totality of the circumstances justifies the

officers’ actions. Graham v. Connor, 490 U.S. at 396. The “reasonableness” of a

particular use of force must be judged from the perspective of a reasonable officer on

the scene, rather than with the perfect vision of hindsight. “Not every push or shove,

even if it may later seem unnecessary in the peace of a judge’s chambers,” violates




                                            4
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 5 of 8


the Fourth Amendment. Id. An officer’s use of force is unreasonable if, judging from

the totality of the circumstances at the time of the arrest, the officer uses greater

force than was reasonably necessary to effectuate the arrest. Gonzalez v. City of

Elgin, 578 F.3d 526, 539 (7th Cir. 2009). “Factors relevant to the reasonableness

inquiry include the severity of the crime at issue, whether the suspect poses an

immediate threat to the safety of the officers or others, and whether [the suspect] is

actively resisting arrest or attempting to evade arrest by flight.” Williams v. Brooks,

809 F.3d 936, 944 (7th Cir. 2016) (quotation marks omitted).

      Mr. Williams hasn’t plausibly alleged that the officers used excessive force

during the arrest. Mr. Williams admits that he was resisting arrest throughout the

entire encounter, which allowed the officers some license to use force to effectuate the

arrest. Each of the uses or displays of force was reasonable in light of Mr. Williams’s

continued resistance. And the safety of the officers and every onlooker was threatened

once the gun was discovered.

      For Officer Johnston to order Mr. Williams and his stepson out of the car at

gunpoint was not unreasonable. They were suspected of being involved with a stolen

car, Officer Johnston was alone when he first approached the car, and the men

weren’t complying with his orders to put the car in park. See Williams v. City of

Champaign, 524 F.3d 826, 828 (7th Cir. 2008) (noting it was “prudent” for police to

assume suspected robber might be armed and to approach van with gun drawn).

      The punch to the face and hammer strikes were reasonable under the

circumstances: Mr. Williams was actively fighting the officers’ attempts to arrest him.




                                           5
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 6 of 8


See Duran v. Sirgedas, 240 F. App’x 104, 118 (7th Cir. 2007) (no excessive force where

officer struck suspect in leg with baton and punched him in the head with a closed

fist, where suspect struggled with officers and bit one of them); Prymer v. Ogden, 29

F.3d 1208, 1210, 1216 (7th Cir. 1994) (kneeling on arrestee's back and several kicks

to the ribs found objectively reasonable where arrestee resisted arrest and tried to

strike officers). The first Taser strike was reasonable. See Abbott v. Sangamon Cnty.,

705 F.3d 706, 727 (7th Cir. 2013) (“Courts generally hold that the use of a taser

against an actively resisting suspect either does not violate clearly established law or

is constitutionally reasonable.” (collecting cases)). It is undisputed that the first Taser

strike was ineffective, so another strike is not unreasonable as Mr. Williams

continued to resist. And the final Taser strike in drive stun mode was reasonable in

light of the continued struggle to handcuff Mr. Williams, particularly once the

unsecured gun was discovered. See Dockery v. Blackburn, 911 F.3d 458, 463 (7th Cir.

2018) (granting officer qualified immunity for administering four Taser shots in less

than a minute during arrest of actively resisting subject). Mr. Williams doesn’t

dispute that he continued to struggle, and his subjective reasons why he didn’t submit

are irrelevant to analyzing the objective reasonableness of the officers’ actions. See

id. (“Excessive-force claims are evaluated against a standard of objective

reasonableness. Whether [plaintiff] actually intended to resist does not matter. What

matters is how a reasonable officer would construe the circumstances.”).

      The allegations about the officer pulling Mr. Williams’s pants down gives the

court pause. Courts are careful to protect a person’s privacy when exposed genitals




                                            6
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 7 of 8


are at issue. Cf. United States v. Brown, 233 F. App’x 564, 569 (7th Cir. 2007) (noting

one factor in the reasonableness of a search is whether a suspect’s private parts are

exposed to onlookers). Given the ongoing struggle and discovery of a gun in the

waistband, the court won’t second-guess the officer’s decision to pull down Mr.

Williams’s pants. There is no indication that it was done in a demeaning manner or

that Mr. Williams continued to be exposed once he submitted to the arrest.

      Officers don’t have an unlimited license to use any and all force they wish just

because a suspect resists arrest. “Force is reasonable only when exercised in

proportion to the threat posed, and as the threat changes, so too should the degree of

force. Force also becomes increasingly severe the more often it is used; striking a

resisting suspect once is not the same as striking him ten times.” Cyrus v. Town of

Mukwonago, 624 F.3d 856, 863 (7th Cir. 2010) (citations omitted). Even looking at

the force used cumulatively, this complaint doesn’t allege unnecessary repeated

applications of force. Nor did the officers continued to use force after Mr. Williams

was secured.

      “The usual standard in civil cases is to allow defective pleadings to be

corrected, especially in early stages, at least where amendment would not be futile,”

Abu-Shawish v. United States, 898 F.3d 726, 738 (7th Cir. 2018), but “courts have

broad discretion to deny leave to amend where . . . the amendment would be futile.”

Hukic v. Aurora Loan Servs., 588 F.3d 420, 432 (7th Cir. 2009). Amendment of this

complaint would be futile. Mr. Williams’s account of the event is mostly consistent

with the police reports attached to his complaint, and so the material facts are




                                          7
USDC IN/ND case 3:21-cv-00556-RLM-MGG document 5 filed 09/09/21 page 8 of 8


undisputed. A plaintiff can plead himself out of court if he pleads facts that preclude

relief. See Edwards v. Snyder, 478 F.3d 827, 830 (7th Cir. 2007); McCready v. Ebay,

Inc., 453 F.3d 882, 888 (7th Cir. 2006). Although Mr. Williams’ injuries are

unfortunate, the complaint doesn’t allege that the police officers used force beyond

what was reasonably necessary to subdue him while he was actively resisting arrest

in the presence of an unsecured gun.

      For these reasons, this case is DISMISSED pursuant to 28 U.S.C. § 1915A.

      SO ORDERED on September 9, 2021

                                              s/ Robert L. Miller, Jr.
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          8
